Manzanet-Daniels, J.
(dissenting). Because I believe that the New York antitrust statute, the Donnelly Act, may not be applied extraterritorially in the manner advocated by the majority, to govern the alleged anticompetitive practices of the London reinsurance market, a market that operates under the auspices of United Kingdom (U.K.) regulators, I respectfully dissent. The complaint herein fails to allege, nor does it purport to allege, a direct and substantial effect on the local domestic market, and the case involves fundamentally foreign commerce, as a result of which subject matter jurisdiction under the antitrust laws is lacking.
Plaintiff, Global Reinsurance Corporation, is not a domestic corporation but the United States branch of a German reinsur*39anee company. Like other reinsurance companies, Global further reinsured its obligations, as a “retrocedent,” to other reinsurers, known as “retrocessionaires,” under retrocessional agreements, further spreading the risk assumed by the cedents and reinsurers. One retrocessional reinsurance product, called non-life retrocessional reinsurance (NLRRI), pertaining to property and casualty insurance, is the product at issue in this case.
Global entered into certain retrocessional treaties with groups of underwriters, known as syndicates, in the London insurance market. Pursuant to these treaties, the syndicates agreed to pay a specified percentage of Global’s risk under its various insurance obligations. In the late 1980s and 1990s, the individual underwriters, or “Names” as they are known in the London market, faced financial ruin after large losses outpaced the collection of premiums. The London market was restructured, pursuant to a Reconstruction and Renewal Plan (R&R Plan), to “fix and cap” the liabilities of the Names on pre-1993 business. The Equitas defendants were established, with the blessing of British insurance regulators, to reinsure and perform claims-handling responsibilities for certain pre-1993 liabilities of the Names, including liabilities under retrocessional agreements the Names had with retrocedents such as plaintiff Global. By agreement dated September 3, 1996, the Equitas defendants entered into a “Reinsurance and Run-Off Contract” with certain Names which granted Equitas exclusive and irrevocable responsibility for managing, evaluating and paying out on certain pre-1993 non-life liabilities of the Names.
Global contends, in the instant suit, that centralizing the Names’ claims-handling obligations with respect to pre-1993 liabilities in a single entity, i.e., Equitas, provided Equitas with an anticompetitive advantage to renegotiate and/or discount the percentage liabilities owing to Global under the retrocessional treaties, in violation of the Donnelly Act (General Business Law § 340 et seq.). Global alleges, by way of example, that Equitas sought to impose “extra-contractual conditions” on Global’s right to payment under the treaties by refusing to render payment of certain claims unless plaintiff furnished Equitas and the underwriters with releases of future liabilities, contrary to industry custom. Global alleges that the underwriters have refused to indemnify Global or delayed payment, or both, for certain asbestos-related claims under the treaties absent compliance with certain Reinsurance Documentation Requirements drafted and imposed by Equitas. Plaintiff alleges that Equitas’s ability to engage in these practices
*40“stems directly from the combination effected by the R&R Plan, by which the previously independent Syndicates have been — illegally and in violation of the Donnelly Act — replaced by a single, combined entity that has no economic or business incentive to cause the Underwriters to honor their obligations under the Treaties.”
Global asserts that the concentration of claims-handling responsibility in Equitas has affected competition in the NLRRI market on a prospective basis. However, plaintiff concedes that the current NLRRI product offered on the London market is interchangeable with other NLRRI products in the worldwide marketplace. In any event, plaintiff concedes that it no longer purchases the NLRRI product. Thus, the injury plaintiff Global sustained by virtue of any alleged anticompetitive conduct is confined to the effects of alleged concentrated claims-handling responsibility in Equitas by virtue of the restructuring of the London market pursuant to the 1996 Reinsurance and Run-Off Contract.
I do not doubt that plaintiff Global was “injured” in the sense that its claims were not settled on as favorable a basis as they had been previously, owing to consolidation of claims-handling responsibility in Equitas. However, this simply states a claim for breach of the relevant retrocessional treaties. Plaintiff fails to allege an antitrust injury as that term is understood (see SAS of Puerto Rico, Inc. v Puerto Rico Tel. Co., 48 F3d 39 [1st Cir 1995] [the presumptively proper antitrust plaintiff is a customer who obtains services in the threatened market or a competitor who seeks to serve that market]). Plaintiff does not allege that it participated in any market where retrocessional reinsurance coverage was sold — either as purchaser or competitor — at any point after 1996 (when Equitas was formed), the period of the alleged conspiracy.
More fundamentally, plaintiff Global fails to allege any facts that would permit a New York court to exercise subject matter jurisdiction over the alleged Donnelly Act violation. The Donnelly Act (General Business Law § 340 et seq.) proscribes monopolization and certain restraints of trade and applies to primarily intrastate conduct. The Donnelly Act is intended to apply to conduct “alleged to have a significant intrastate or local anticompetitive impact in violation of State antitrust law with minimal interstate consequences” (Two Queens v Scoza, 296 AD2d 302, 304 [2002] [emphasis added]; H-Quotient, Inc. v Knight Trading Group, Inc., 2005 WL 323750, *4, 2005 US Dist *41LEXIS 1924, *12-13 [SD NY 2005]; see also People v Coventry First LLC, 52 AD3d 345, 345 [2008] [Donnelly Act claim properly dismissed to the extent that defendants’ alleged conduct did not take place “in this state”], affd 13 NY3d 108 [2009]). Nothing in the history of the Act or its application suggests that it was meant to have the extraterritorial effect urged by the majority.
Plaintiff alleges a “world-wide” conspiracy, not one directed at the U.S. market, let alone the local market. The majority would find the Act applicable to alleged anticompetitive conduct that occurred entirely abroad — i.e., the claims-handling practices of an entity created under the auspices of British insurance regulators — which happens to have an indirect effect on plaintiff Global, a branch office of a German reinsurance company. The majority cites no authority for the proposition that the Act was intended to have so broad a scope.
Furthermore, the majority’s construction of the statute would give the state antitrust statute broader applicability than its federal counterpart, the Sherman Act, a result that cannot be reconciled with the Constitution. In order for an antitrust plaintiff to allege jurisdiction under the Sherman Act (upon which the Donnelly Act is based),1 it must demonstrate that the alleged anticompetitive conduct (1) has a direct, substantial and reasonably foreseeable anticompetitive effect on United States commerce and (2) that such conduct gave rise to the antitrust claim. The anticompetitive conduct must be directed at the domestic market and not merely at a domestic plaintiff.
Plaintiff Global is “a branch of a foreign reinsurance company organized under the laws of Germany, with its principal place of business in Cologne, Germany.” For purposes of subject matter jurisdiction, U.S. branches of foreign companies are deemed to be foreign entities (see Colonia Ins., A.G. v D.B.G. Prop. Corp., 1992 WL 204376, 1992 US Dist LEXIS 12265 [SD NY 1992]). Lloyd’s of London and Equitas are U.K. entities. The complaint alleges conduct involving a German entity and U.K. entities that occurred in the London marketplace and is regulated by the U.K. government. Thus, this case does not involve domestic commerce.
*42Whether or not Global is considered to be a U.S. entity, the complaint still fails to allege a sufficiently direct effect upon U.S. commerce giving rise to plaintiffs antitrust claim. Plaintiff Global alleges that a conspiracy among the Lloyd’s syndicates caused anticompetitive effects in a worldwide market — including, presumably, New York — for the underwriting of new retrocessional reinsurance business because insurers worldwide follow a “benchmark” set by Lloyd’s. However, such a roundabout, “but for” effect on the domestic market is insufficiently direct to confer subject matter jurisdiction under the federal statute. Where alleged anticompetitive effects in the U.S. are based on a theory that the globally interconnected nature of the marketplace enabled foreign conduct to affect the U.S. market, that effect is not considered “direct” within the meaning of the federal statute (see Boyd v AWB Ltd., 544 F Supp 2d 236, 246 [SD NY 2008] [“although plaintiffs (U.S. wheat farmers) may have alleged a plausible theory of causation based on the global interrelatedness of the wheat markets in Iraq and the United State, (defendant’s) extraterritorial conduct in Iraq was, at most, only a ‘but for’ cause of the alleged drop in wheat prices in the United States”]; In re Intel Corp. Microprocessor Antitrust Litig., 452 F Supp 2d 555, 561 [D Del 2006] [dismissing suit by U.S. computer chip microprocessor against U.S. competitor which manufactured components and assembled them into final products abroad; “While the Court understands the nature of a global market, the allegations of foreign conduct here result in nothing more than what courts have termed a ‘ripple effect’ on the United States domestic market, and (federal law) prevents the Sherman Act from reaching such ‘ripple effects’ ”]).2
Plaintiff procured retrocessional reinsurance from the London market. Plaintiff alleges that the centralization of claims-*43handling responsibility in Equitas, an entity created under the auspices of British insurance regulators, has resulted in unfavorable and alleged anticompetitive settlement of claims under its treaties of retrocessional reinsurance. Global alleges that but for Lloyd’s conduct in the United Kingdom, other market players, presumably including domestic market players, would offer retrocessional reinsurance at more competitive prices, terms and conditions. The alleged anticompetitive conduct is “in significant part foreign,” and rests on a foreign harm, even assuming, arguendo, that it has caused some attenuated domestic injury (see F. Hoffmann-La Roche Ltd v Empagran S. A., 542 US 155, 158 [2004]).
Further, I do not believe that New York antitrust law should be applied extraterritorially to challenge the creation of a U.K. entity that has met with the approval of the U.K. insurance and antitrust authorities. The R&R Plan by which Equitas was formed was cleared through the relevant British insurance regulatory authorities at the Department of Trade and Industry. The R&R Plan was also reported to the relevant antitrust regulators in the United Kingdom and Europe, including the U.K. Office of Fair Trading and the European Commission. Indeed, the R&R Plan was even evaluated by the New York Insurance Department. For all of the foregoing reasons, the second amended complaint was properly dismissed.
Friedman, J.P, Renwick and Richter, JJ., concur with McGuire, J.; Manzanet-Daniels, J., dissents in a separate opinion.
Judgment, Supreme Court, New York County, entered March 11, 2009, reversed, on the law, with costs, and the complaint reinstated. Appeal from order, same court, entered March 4, 2009, dismissed, without costs, as subsumed in the appeal from the judgment. Appeal from order, same court, entered May 27, 2009, dismissed, without costs, as taken from a nonappealable order.
The decision and order of this Court entered herein on January 11, 2011 is hereby recalled and vacated.

. The Donnelly Act, or “Little Sherman Act,” “should generally be construed in light of Federal precedent and given a different interpretation only where State policy, differences in the statutory language or the legislative history justify such a result” (see Anheuser-Busch, Inc. v Abrams, 71 NY2d 327, 335 [1988] [citations omitted]).


. The allegations found wanting in these cases are virtually indistinguishable from the allegations in the amended complaint. For example, in Intel, the plaintiff alleged that
“[i]n maintaining its monopoly by unlawfully denying rivals a competitive opportunity to achieve minimum levels of efficient scale, Intel must necessarily exclude them from the product market worldwide. As the domestic U.S. market is but an integral part of the world market, successful monopolization of the U.S. market is dependent on world market exclusion, lest foreign sales vitalize a rival’s U.S. competitive potential.” (452 F Supp 2d at 560.)
The court rejected these allegations, reasoning “[plaintiff] places great weight on its allegations that it is an American company engaged in a world-wide market; however, such allegations do not create jurisdiction without substantial, direct effects on the domestic market.” (Id. at 561.)